Exhibit 99.1 For Immediate Release: Contact: Peerless Systems Corporation Timothy E. Brog Chief Executive Officer 203-350-0040 Peerless Systems Announces Results for the Quarter ended April 30, 2012 Stamford, Connecticut June 14, 2012 — Peerless Systems Corporation (Nasdaq: PRLS) today reported financial results for its first fiscal quarter that ended April 30, 2012. First Quarter Results Revenues were $0.6million for the three months ended April 30, 2012, compared to $1.8million for the three months ended April 30, 2011. We experienced a decrease in licensing revenues during the three months ended April 30, 2012 from the three months ended April 30, 2011, due to an $800,000 block license that was sold during the three months ended April 30, 2011 and no block license was sold during the three months ended April, 30, 2012 as well as an overall decrease in per-unit licenses sold. Our gross marginswere 91.5% and 66.5% for the three months ended April 30, 2012 and April 30, 2011, respectively.The increase in gross margins was the result of less fees being paid to third parties due to a change in the product mix generating licensing revenues. Our net income for the three months ended April 30, 2012 was approximately $446,000, or $0.13 per basic share and diluted share, compared to a net income of approximately $352,000, or $0.11 per basic and diluted share, for the three months ended April 30, 2011.The Company had 3.3 million and 3.1 million weighted average shares of common stock outstanding as of April 30, 2012 and April 30, 2011, respectively. Timothy E. Brog, Chairman and Chief Executive Officer of Peerless, said, "We are very pleased that our historical licensing business was on track with our expectations during the first quarter of fiscal 2013 and continues to generate positive cash flow.” Mr. Brog added, "However we are extraordinarily disappointed in the performance of our investment in ModusLink Global Solutions Inc. (Nasdaq: MLNK) and the lack of results to date of their review of strategic alternatives.We are also shocked about the accounting irregularities and internal control weaknessthat ModusLink has recently disclosed.We presently intend in the next several weeks to communicate to ModusLink’s Board of Directors andits stockholders our view on ModusLink’s Board of Directors chronic failures, the various issues that ModusLink currently faces and potential recommendations.” Peerless will hold its annual meeting of stockholders on June 27, 2012.Stockholders of record on May 2, 2011 are entitled to vote at the meeting.Further information about the meeting is included in the proxy statement filed with the Securities and Exchange Commission (“SEC”) on May 17, 2012. About Peerless Systems Corporation Founded in 1982, Peerless historically licensed imaging and networking technologies to the digital document markets.Effective April 30, 2008, Peerless sold its imaging and networking technologies and certain other assets to Kyocera-Mita Corporation.Peerless retains certain rights to continue licensing these technologies to customers in the digital document markets.Peerless is seeking to maximize the value of its licensing business and is exploring various alternatives to enhance stockholder value, potentially through establishinga new venture oracquiring an existing business, as well as through other investment opportunities. Safe Harbor Statement Under the U.S. Private Securities Litigation Reform Act Of 1995 Some statements included in this news release are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and, therefore, involve uncertainties or risks that could cause actual results to differ materially there from.These statements may contain words such as "desires," "believes," "anticipates," "plans," "expects," "intends," "estimates" or similar expressions.These statements are not guarantees of the Company's future performance and are subject to risks, uncertainties and other important factors that could cause actual performance or achievements to differ materially from those expressed or implied by these forward-looking statements.Such statements include, but are not limited to, the Company’s ability to maximize the value of its licensing business or to enhance stockholder value, potentially through establishinga new venture oracquiring an existing business, or through other investment opportunities.Additional information regarding factors that could cause results to differ materially from management's expectations is found in the section[s] entitled "Risk Factors" in the Company's 2012 Annual Report on Form 10-Kfiled with the SEC on April 27, 2012.The Company intends that the forward-looking statements included herein be subject to the above-mentioned statutory safe harbors. Investors are cautioned not to rely on forward-looking statements.The Company disclaims any obligation to update forward-looking statements. PEERLESS SYSTEMS CORPORATION UNAUDITED CONDENSED STATEMENT OF INCOME (In thousands except per share amounts) ThreeMonthsEnded April 30, Revenues $ $ Cost of revenues 52 Gross margin Operating expenses Other income, net Incomebefore income taxes Provisionfor income taxes Net income $ $ Basic earningsper share $ $ Diluted earningsper share $ $ Weighted average common shares - outstanding — basic Weighted average common shares - outstanding — diluted PEERLESS SYSTEMS CORPORATION UNAUDITED CONDENSED BALANCE SHEET (In thousands) April 30, January 31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade accounts receivable, net Income tax receivable - 21 Prepaid expenses and other current assets 27 56 Total current assets Property and equipment, net - 0 Other assets 4 4 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accrued salaries and benefits $ 53 $ Accrued product licensing costs Deferred tax liability 72 Income tax payable - Other current liabilities Total current liabilities Non-current liabilities Tax liabilities Total liabilities Stockholders’ equity: Common stock, $.001 par value 18 18 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, 15,951 at April 30, 2012 and January 31, 2012 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $
